Case 2:19-cr-00141-Z-BR Document 34 Filed 08/03/20 Pagei1of1 PagelD 82

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION AUG - 3 2020

 

UNITED STATES OF AMERICA CLERK, US DISTRICT COURB.!

By —
Deputy

 

Plaintiff,

v. 2:19-CR-141-Z-BR-(1)

ROY BAIJEN CASTILLO

607 6On COG UGA CG CON 66S 66 COS

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 17, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Roy Baijen Castillo filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Roy Baijen Castillo was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Roy Baijen Castillo; and ADJUDGES Defendant Roy Baten Castillo
guilty of Count One in violation of 18 U.S.C. § 641. Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.
SO ORDERED, August 3, 2020.

MAATHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
